Name: Regulation (EEC) No 1514/72 of the Commission of 14 July 1972 on certain detailed rules concerning the subsidy for cotton seeds
 Type: Regulation
 Subject Matter: agricultural policy;  plant product
 Date Published: nan

 696 Official Journal of the European Communities 15.7.72 Official Journal of the European Communities No L 159/31 REGULATION (EEC) No 1514/72 OF THE COMMISSION of 14 July 1972 on certain detailed rules concerning the subsidy for cotton seeds HAS ADOPTED THIS REGULATION: Article 1 From the 1972/73 marketing year, the subsidy referred to in Article 1 of Regulation (EEC) No 1516/71 shall, under the conditions defined in the following Articles, be granted for cotton seeds produced in the Community. Article 2 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1516/71 of 12 July 19711 introducing a system of subsidies for cotton seeds, and in particular Article 1 (5 ) thereof; Whereas Council Regulation (EEC) No 1334/72 of 27 June 19722 lays down general rules for granting the subsidy for cotton seeds ; whereas it is for the Commission to draw up the relevant detailed rules ; Whereas, to avoid the risk of fraudulent transactions, certain conditions should be specified for the granting of the subsidy ; Whereas, pursuant to Article 3 of Regulation (EEC) No 1334/72, Member States must set up a control system to ensure that the product for which a subsidy is requested fulfils the conditions for the granting of the subsidy ; whereas, therefore, declarations of areas sown and the applications for subsidies to be submitted by producers must contain the minimum of information necessary for the purposes of that control ; Whereas Article 4 of Regulation (EEC) No 1334/72 provides for an administrative control by random checks in situ on the above declarations and applications for subsidies ; whereas to be effective that control must cover a sufficiently representative number of declarations and applications ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats ; 1 . The subsidy shall be granted to a producer of cotton seeds following an application to be submitted by the producer after harvesting, on a date fixed by the Member State in question and by 31 December of each year at the latest. 2 . The subsidy shall be granted only for areas : ( a ) entirely sown and harvested and on which normal cultivation work has been carried out, and (b ) which have been covered by a declaration of areas sown, in accordance with Article 3 . Article 3 ' 1 . All producers of cotton seeds shall submit a declaration of areas sown, every year, on a date fixed by the Member State in question and by 31 July of that year at the latest. 2 . The declaration shall include :  the name, forenames and address of the person making the declaration,  the area sown, in hectares and ares,  the land-register number, or equivalent indication, of the area sown. 1 OJ No L 160, 17.7.1971 , p . 1 . 2 OJ No L 147, 29.6.1972, p. 5 . Official Journal of the European Communities 697 Article 4 percentage of the declarations and applications, account being taken of the size and geographical distribution of the areas in question .The application for subsidy to be submitted by the producer shall contain at least : Article 6  the name, forenames and address of the person making the declaration,  the declaration of areas harvested, in hectares and ares, and the land-register reference number, or equivalent indication, of such areas,  the warehouse where the harvested product is stored, or, if sold and delivered, the name and address of the first purchaser. Producer Member States shall inform the Com ­ mission of the measures taken to apply the system of subsidies introduced pursuant to Article 1 of Regulation (EEC) No 1516/71 . Article 7 Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The control provided for in Article 4 of Regulation (EEC) No 1334/72 shall cover a representative This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1972. For the Commission The President S.L. MANSHOLT